          Case 4:12-cr-00037-SWW Document 101 Filed 06/14/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS


UNITED STATES OF AMERICA                            )
                                                    )
VS.                                                 )    4:12-CR-00037-SWW
                                                    )
REGINALD LAMONT TAYBORN                             )


      RESPONSE TO DEFENDANT’S PRO SE MOTION FOR A NEW ATTORNEY

       In support of this response, Undersigned Counsel states:


       1.      Defendant is currently set for a revocation hearing on June 17, 2021.

       2.      On June 10, 2020, undersigned counsel was appointed to represent Mr. Tayborn to

assist Mr. Tayborn with his pro se Motion to Reduce Sentence. Doc 80 and Doc 74, respectively.

       3.      Undersigned Counsel met with Mr. Tayborn at the West Tennessee Detention

Facility on October 8, 2020. Mr. Tayborn was released to supervision on February 8, 2021.

       4.      On April 30, 2020, the Government filed a motion to revoke Mr. Tayborn’s

supervised release. On May 7, 2021, undersigned counsel was appointed to represent Mr. Tayborn

for his supervised release revocation.

       5.      Undersigned counsel has reviewed Mr. Tayborn’s pro se motion for new attorney.

Doc 98.

       6.      Undersigned counsel represented Mr. Jeremy Davis in Lonoke County Circuit

Court Case No. 43CR-13-107. On April 8, 2015, Mr. Davis entered a guilty plea in that case. Mr.

Tayborn was disclosed as a witness in the case against Mr. Davis. Undersigned counsel

interviewed Mr. Tayborn as part of his preparation for Mr. Davis’s case. Undersigned counsel

disputes Mr. Tayborn’s description that when asked about his representation of Mr. Jeremy Davis,
        Case 4:12-cr-00037-SWW Document 101 Filed 06/14/21 Page 2 of 2




“Mr. Golden said that [Mr. Tayborn] should not worry about it and that nobody knew but us.”

Further discussion is not possible without violating privilege.

       WHEREFORE, respondent makes no specific prayer for relief and will continue to

represent Mr. Tayborn until relieved by the court.


                                                     Respectfully submitted,


                                                     ______________________________
                                                     Robby Golden, AR Bar No. 2003134
                                                     3700 Cantrell Road, Suite 102
                                                     Little Rock, Arkansas 72202
                                                     (501) 372-8600
                                                     (888) 830-6252 facsimile

                                                     ATTORNEY FOR DEFENDANT




                                 CERTIFICATE OF SERVICE

       I, Robby Golden, hereby certify that a true and correct copy of the foregoing Motion has
been served electronically through CM/ECF on June 14, 2021 to the following:

       Mr. Mike Gordon
       Assistant U.S. Attorney

       Mr. Reginald Tayborn
       Pulaski County Regional Detention
       3201 W Roosevelt Rd
       Little Rock, AR 72204

                                                     ____________________________________
                                                     Robert M.”Robby” Golden, No. 2003134
                                                     3700 Cantrell Road, Suite 102
                                                     Little Rock, Arkansas 72202
                                                     (501) 372-8600
                                                     (888) 830-6252
                                                     Attorney.robby.golden@gmail.com
